Citation Nr: 9907931	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
gout.

2.  Entitlement to service connection for herpes simplex 
virus (HSV).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served honorably on active duty from August 1974 
to September 1995.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
gout and a noncompensable disability evaluation was assigned.  
By that same rating action, service connection was denied for 
herpes simplex.  

During the pendency of these claims, the veteran relocated to 
Florida.  The Atlanta, Georgia RO has jurisdiction over the 
instant appeals.  


FINDINGS OF FACT

1.  The evidence does not show that the gout in the veteran's 
right great toe is
manifested as an active process; nor does the evidence 
indicate that gout in that toe has been productive of chronic 
residuals such as limitation of motion. 

2.  Service medical records show diagnosis and treatment for 
recurrent HSV, and  post-service records suggest that the 
veteran continues to require medication as treatment for HSV.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation have not been met for gout.  38 U.S.C.A. §§ 1154, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5002, 5017 (1998).  

2.  Service connection is granted for herpes simplex virus.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Evidence

The report of the veteran's June 1995 retirement examination 
shows a notation of gout in the first big toe.  

Pursuant to a May 1996 rating action, service connection was 
granted for gout and a noncompensable evaluation was assigned 
under Diagnostic Code 5017.  

In November 1995, the veteran was afforded a VA examination 
for Compensation and Pension purposes.  At this time, she 
reported that gout in her right toe was diagnosed in 1993.  
She complained of recurrent right great toe pain.  The report 
shows a diagnosis of history of gout, apparently well 
controlled at the present time.  

The report of the November 1995 joints examination shows that 
the veteran gave a history of being told that she has gout in 
her left great toe which occurs on an episodic basis.  The 
report shows a diagnosis of gout of the great toe of the left 
foot.  

In her notice of disagreement, dated September 1996, the 
veteran indicated that the condition of gout does not exist 
in her left great toe, but it does exist in her right great 
toe.  

The report of a November 1996 VA joints examination includes 
findings specific to an evaluation of gout.  With regard to 
history, the veteran indicated that she was diagnosed as 
having gout in the right foot in the 1990's.  She indicated 
that she received no medication for gout, nor did she have 
any specific treatment for gout, and there were no joints 
involved other than the great toe.  

On objective examination, there was no external evidence of 
gouty arthritis.  There was a small exostosis on the dorsum 
of the left foot.  There was no swelling of the joints and 
there were no deformities.  The examiner provided an opinion 
that a specific diagnosis of gout was apparently not made; 
and currently no extremities were affected.  It was further 
noted that no functional impairment to this condition was 
present, and that the blood uric acid would be checked out to 
rule out gout.  

The report of a November 1996 right foot x-ray shows that 
there was no evidence of fracture or dislocation, and the 
bone density and architecture were normal.  The joint spaces 
were preserved without evidence of arthritic changes.  No 
soft tissue swelling or calcifications were seen.  

In her substantive appeal (VA Form 9), which was received at 
the RO in August 1997, the veteran indicated that she has 
gout in her great right toe and she noted that VA had 
confused which foot had the gout.  She stated that her right 
great toe is often tender and swollen and she wanted the VA 
to recognize the gout in both feet or at least correct to the 
right foot.  



Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The Schedule provides that gout is evaluated under Diagnostic 
Code 5017, as analogous to the criteria pertaining to 
rheumatoid arthritis, which are found in Diagnostic Code 
5002.  Under Diagnostic Code 5002, where gout is an active 
process, an evaluation of 20 percent disabling is warranted 
where the evidence is indicative of one or two exacerbations 
a year in a well-established diagnosis.  Chronic residuals, 
such as limitation of motion, are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where the limitation of motion of the specific 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, but not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for the active 
process will not be combined with the residual rating for 
limitation of motion, and the higher evaluation is assigned.  
38 C.F.R. § 4.71(a) (1998).  

Initially, the Board notes that it has accepted the veteran's 
contentions to the effect that gout affects her right great 
toe only, and not the left great toe, as was noted in error 
on the report of the 1995 VA examination.  

Having reviewed the evidence, the Board is of the opinion 
that the objective evidence does not support the assignment 
of a compensable evaluation for gout.  Specifically, a 
compensable evaluation requires either evidence an active 
gout process manifested by one to two exacerbations per year, 
or evidence of limitation of motion of the joint involved as 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  At the present time, there is no available 
evidence which shows that gout is currently an active 
process; nor does the evidence suggest that gout has been 
productive of chronic residuals such as limitation of motion.  

While the veteran has been evaluated for gout on VA 
examination, there are no post-service records showing that 
she has sought treatment or medication for an attack of gout, 
and there is no evidence of exacerbations or other treatment 
which would suggest that gout is an active process.  The 1996 
VA examination report shows that no extremities were affected 
by gout, and thus, there is no evidence of a current 
manifestation of gout.  The examiner also noted that there 
was no swelling of the joints and there was no external 
evidence of gouty arthritis.  In addition, right foot x-rays 
were normal with well preserved joint spaces and no evidence 
of arthritic changes.  

Thus, the evidence does not show that the gout in the 
veteran's right great toe is
manifested as an active process; nor does the evidence 
indicate that gout has been productive of chronic residuals 
such as limitation of motion.  As a result, the criteria for 
a compensable evaluation have not been met for gout under any 
of the pertinent diagnostic codes.  The Board finds that the 
preponderance of the evidence is against a finding that a 
compensable evaluation is warranted for the gout in the 
veteran's right great toe.  Accordingly, the claim for an 
increased evaluation is denied.  


Service connection

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical Evidence

Service medical records show that in March 1980, the veteran 
presented to the Dermatology Clinic with a patch of vasicular 
lesions which appeared with the onset of itching in this 
area.  On examination, pityriasis rosea was suspected as the 
most likely diagnosis, and a notation of rule out herpes 
simplex and secondary contact dermatitis or urticaria was 
made.  It was noted that the original lesions, which were now 
resolving, looked like herpes; however, this was followed by 
multiple pruritic papulovesicular lesions over most of the 
trunk a week later.  Celestone and Atarax were prescribed as 
treatment.  A follow-up treatment note indicates that the 
dermatosis was much improved, as the lesions were less 
prominent and the itching had decreased.  

The report of a February 1993 gynecological/pap examination 
shows an assessment of ulceration, vaginal cuff-possible 
HSV, and it was noted that "colpo" was indicated in light of 
primary dysplasia.  A notation of possible urinary tract 
infection was also made.  An OB-GYN consult was planned and 
Septra DS was prescribed as treatment.  

An April 1993 medical record shows that the veteran sought 
treatment with complaints of recurrence of irritative 
symptoms of herpes simplex virus (HSV), and it was noted that 
she had a history of HSV changes on pap smear 3 months 
before.  An impression of history of HSV on pap was made.  
She was instructed to return to the clinic for increased pain 
or discharge, and it was noted that culture results were 
awaited.  The report of the April 1993 HSV viral culture 
shows that no HSV antigen was detected and no HSV virus was 
isolated.  

An August 1993 treatment note shows that the veteran 
complained of recurrent HSV episodes, every four weeks 
depending on activity.  She requested Acyclovir as previously 
discussed.  An impression of recurrent HSV was given, and 
Zovirax was prescribed for flare-ups.  

A September 1993 health record shows that the veteran was 
seen for follow-up of genital HSV.  She reported acute 
recurrences every 2 weeks with essentially any variation in 
activity and stress level.  It was noted that Zovirax 
ointment was being used with limited success.  An impression 
of severe, recurrent HSV was given.  

A March 1995 health record indicates that the veteran 
complained that she was not quite sure of her HSV status.  It 
was noted that there were no documented positive HSV reports 
in the chart, and that there was a questionable history which 
was weak.  It was noted that she was on 4-5 Acyclovir tablets 
per day, and she was asymptomatic.  A repeat pap smear was 
planned, and it was noted that she would be observed for any 
lesions or recurrent symptoms.  It was recommended that 
Acyclovir be discontinued at this time.  

HSV was not noted on the report of the veteran's June 1995 
retirement examination.  

The report of the veteran's November 1995 Compensation and 
Pension examination shows that the veteran gave a history of 
diagnosis of history of herpes simplex, vaginal, and it was 
noted that she would be examined for this disorder by 
Dermatology.  

In her notice of disagreement, dated September 1996, the 
veteran stated that the onset of herpes simplex is well 
documented in her service medical records.  She indicated 
that the debilitating effects of this disease included a 
decrease in her body's immune systems.  She further asserted 
that her service medical records reflect treatment for 
infectious viruses and fungus infections, most of which were 
not cleared up after one treatment or prescriptions.  The 
veteran reported that she misses work 4 to 6 days per year 
because of severe symptoms associated with this virus, and 
she indicated that for over 3 years she was prescribed 
"Acyclovir" which was very toxic.  She also indicated that 
she had recently been prescribed Tamvir, which was less 
toxic.  It was her contention that herpes simplex should be 
recognized as a disease incurred in service.  

The record includes private records showing medical treatment 
by Karena A. Neri, M.D.  These records show that in September 
1996, the veteran sought treatment for a variety of ailments.  
She gave a history of genital herpes since 1993, and it was 
noted that she had right hip pain with the medication.  At 
this time, Acylovir and Tamvir were prescribed as treatment 
for herpes.  

In November 1996 the veteran was afforded a VA skin 
examination.  At this time, she gave a history of herpes 
simplex in the vaginal area at the time of her surgery in 
1985.  She was not examined for herpes simplex in the genital 
area, but she said it was not present at the time of 
examination.  There was no evidence of pityriasis rosea at 
this time.  The report shows a diagnosis of history of herpes 
simplex in the vaginal area at the time of her hysterectomy 
in 1985.  In November 1996, the veteran also underwent a VA 
mammary examination.  On gynecological evaluation, there was 
no evidence of ulceration or any evidence of active herpes 
disease.  It was noted that there was a creamy discharge 
which appeared normal, and that culture for viral growth 
would be taken.  

In her VA Form 9 (substantive appeal), which was received at 
the RO in August 1997, the veteran indicated that her herpes 
simplex virus was chronic and recurrent.  She noted that she 
takes Tamvir daily to try to offset the symptoms, which 
include constant itching and exudation which was treated as 
yeast infections.  According to the veteran, she has been 
diagnosed with a "skin condition" around her nose that has 
been diagnosed as herpes.  She indicated that she has been 
followed for this disorder at the VAMC in Bay Pines, Florida.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

With chronic disease shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  38 C.F.R. § 3.303 (b) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Appeals for Veterans Claims (Court) stated that "the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent."  Savage, supra, at 498.

Upon review of the evidence of record, the Board has 
concluded that service connection is warranted for HSV.  
Specifically, the evidence shows that the veteran was 
diagnosed and treated with recurrent HSV while she was on 
active duty, and that for a time Acyclovir was prescribed as 
treatment.  Although the diagnosis of HSV was questioned 
during service in March 1995 and HSV was not noted at the 
time of the June 1995 separation examination, in 1996 the 
veteran's private physician prescribed medications 
specifically for treatment of HSV.  Thus, the service medical 
records show diagnosis and treatment for HSV, and post-
service records indicate that she has continued to receive 
treatment for HSV in the form of medication.  Furthermore, 
herpes simplex was diagnosed by history at the time of VA 
examinations in 1995 and 1996.  

Although a current manifestation of HSV has not been shown, 
the evidence suggests that the veteran continues to require 
medication to control HSV which was initially diagnosed and 
treated during her active duty.  Thus, it is the opinion of 
the Board that service connection is warranted for HSV.  In 
making its decision to grant service connection in this 
instance, the Board has utilized the provisions of 38 C.F.R. 
§ 3.102 in order to resolve reasonable doubt in the veteran's 
favor.  


ORDER

An increased (compensable) evaluation is denied for gout.  

Service connection is granted for herpes simplex virus.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


